Judgment unanimously modified on the law, in accordance with memorandum, and as modified affirmed, and matter remitted to Onondaga County Court for resentencing. Memorandum: Defendant was illegally sentenced as a second felony offender because the People failed to file a second felony offender statement prior to imposition of sentence as required by CPL 400.21 (2) (see, People v Gilchrist, 152 AD2d 923). (Appeal from judgment of Onondaga County Court, Cunningham, J. — criminal possession of stolen property, fourth degree.) Present — Callahan, J. P., Denman, Green, Balio and Lawton, JJ.